internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil university school _ l m __ n _- organization p location _ dear we have considered your request for advance approval of your scholarship program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a scholarship program the purpose of the scholarship program is to provide financial assistance for study to individuals attending a b a i1 educational_institution you will initially fund each year two or three four-year scholarships for no less than than and no more information regarding application_for the scholarships will be provided to educational organizations in p such as l m and n l m and n will notify and identify students who may apply for the scholarship an eligible recipient must meet the minimum admission standards of an educational_institution and must reasonably be expected to attend an educational_institution full time there will be no discrimination with regard to race gender religion or national origin the trustees that constitute your governing body will select scholarship recipients from the potential applicants based on the following criteria which includes prior academic performance performance on tests designed to measure ability and aptitude for college work recommendations from instructors and counselors financial need and leadership potential as demonstrated by extracurricular achievements your trustees will have the exclusive right to vary the amount of each scholarship awarded and such amounts will be determined by the number of deserving students cost of such student’s education and available funds the trustees shall act by a vote of a majority of the trustees all actions of the trustees shall be documented by written record and signed by all trustees a trustee may vote at any meeting by letter which clearly states that action upon which the vote is taken and the trustee’s vote thereupon the trustees shall keep record of all such actions of the trustees you may renew any scholarship if you have no information indicating that the original scholarship is being used for any purpose other than that for which it was made if the reports due at the time of the renewal decision pursuant to the terms of the original scholarship have been furnished and if any additional criteria and procedures for renewal are objective and nondiscriminatory you will arrange to receive a report from a scholarship recipient at least once each year tn which a recipient takes any course and receives grades the report is to be prepared by the educational_institution where the recipient has matriculated upon completion of the recipient’s study you will obtain a final report you will only make grants that are excluded from the recipients gross_income under ilr c sec_117 before its amendment that are paid to the educational_institution and not to the individual recipient and that are paid to educational institutions that agree to use the scholarship funds to defray the recipient’s expenses or pay the funds to the recipient only if the recipient is enrolled at the institution and the recipient’s standing at the institution is consistent with the purpose and conditions of the scholarship you will insure that recipients have not diverted scholarship funds away from the original purpose of the grant you will investigate and withhold further payments to the extent possible until you are satisfied that there are not any diversions of scholarship funds if funds have been diverted you will take all reasonable and appropriate steps to either recover the scholarship funds or insure the restoration of the funds you will withhold any further payments until there has been recovery and you receive assurances from the recipient that no future diversions will occur as provided in sec_53_4945-4 you will retain records pertaining to all scholarship to recipients such records shall include the identity of each scholarship recipient and the amount of each scholarship awarded all written information received in relation to the consideration and selection of scholarship recipients and the verified academic reports furnished by each college with respect to each recipient of a scholarship as provided in sec_53_4945-4 the person or group of persons that select the grant recipients will not be in a position to derive a private benefit directly or indirectly from the selection of certain potential grantees additionally no trustee will participate in any decision to award a scholarship where a person related by blood or marriage to such trustee a recipient cannot be a trustee or any disqualified_person as defined under sec_4946 sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosures notice
